Title: To Thomas Jefferson from Albert Gallatin, [14 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            [14 Oct. 1802]
          
          The difficulties attending the New Orleans trade & suggested in the enclosed letters, cannot certainly be obviated without a law, nor probably without a special convention on that subject. By the British navigation acts, american produce cannot be imported into Great Britain from a port not of the United States except in British vessels. Mississipi cotton grown within the United States cannot, therefore, be exported from New Orleans except in such vessels. It is proposed in the letter that the custom house officer of Natchez or rather of Loftus heights (the lowest american port on the river) should grant clearances to american vessels bound from New Orleans to English ports. That he certainly has no right to do without a law of Congress. How the Spanish Govt. would view such procedure, which is almost tantamount to considering N. Orleans as an american port cannot be ascertained: and it seems very doubtful whether the British Govt. would consider such clearance as legal & vessels thus cleared as bound from an american port. If they are disposed to do it, they will find no objection to entering into a special convention for that purpose, or to some modification of their Laws. It must, however be observed, that the inconvenience complained of is one of the least attending the New Orleans trade. Considering the course which a vessel bound from that port to Europe must follow, it cannot be any very great inconvenience to touch at some Georgia or S. Carolina port, where, when (as in the supposed case) the cargo will consist solely of american produce, a regular clearance may be obtained which will admit the vessel to enter the British ports—
          Respectfully Submitted
          
            Albert Gallatin
          
        